UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1287


MARK KEVIN MILLER,

                       Plaintiff - Appellant,

            v.

WAL-MART,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:13-cv-00046-MOC-DLH)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Kevin Miller, Appellant Pro Se.   Julie Kerr Adams, Angela
Byrd Cummings, LITTLER MENDELSON PC, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark     Kevin    Miller    appeals    the    district    court’s     order

granting summary judgment to Defendant Wal-Mart in his civil

action under Title VII of the Civil Rights Act of 1964.                  We have

reviewed the record and find no reversible error.                Accordingly,

we   affirm      for     the     reasons     stated      by    the    district

court.     Miller v. Wal-Mart, No. 1:13-cv-00046-MOC-DLH (W.D.N.C.

Mar. 6, 2015).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2